Citation Nr: 1217353	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from December 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When the case was most recently before the Board in August 2011, it was remanded for additional development.

The issue of entitlement to compensation under the provisions of 38 C.F.R. § 1151 for bilateral hearing loss has been raised by the record, but has not been properly adjudicated in a rating decision by the Agency of Original Jurisdiction (AOJ).  (The issue has been adjudicated in February 2008 and June 2008 supplemental statements of the case; however, these supplemental statements of the case were not proper adjudications of the claim in the first instance.  A rating decision should be issued instead.)  Therefore, the Board does not have jurisdiction over this claim, and it is once again referred to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral hearing loss originated during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given, however, the disposition of the case below, the Board finds that any notice deficiency is harmless.  The Board points out that the Veteran was notified in April 2006 of the information and evidence necessary to substantiate the initial effective date and disability rating in the event his claim was successful.

LAW AND ANALYSIS 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires VA to give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

VA has specifically defined the term 'disability' for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  '[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.'  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 ; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003. 

The Federal Circuit held in Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000) that the presumptive period as provided by 38 U.S.C.A. § 1112 applies both to conditions that have pre-dated entry into service, and to those that were first diagnosed subsequent to service separation. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that entitlement to service connection for bilateral hearing loss should be granted. 

A review of the service treatment records reflects that at enlistment in December 1970, the Veteran was afforded two separate audiological evaluations.  The first audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
45
LEFT
15
10
10
25
35

The second (recheck) evaluation reported the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
35
LEFT
15
15
15
30
30

The Veteran's "PULHES" profile at entrance in December 1970 was 1/4 in physical capacity and stamina, upper extremities, lower extremities, hearing and ears, eyes and psychiatric condition.  See Odiorne v. Principi, 3 Vet. App. 456 (1992); (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Furthermore, in a December 1970 "Report of Medical History" the Veteran denied hearing loss. 

A December 1970 ear, nose, and throat consult notes that the Veteran had no complaints referable to the ears, nose, or throat.  It was noted that she underwent surgical repair of a congenital cleft palate as an infant.  Physical examination was within normal limits and the impression was status post surgical repair of congenital cleft palate.  No recommendations were made.  The service treatment records also contain a January 1971 entry which notes that the Veteran has a high [illegible] hearing loss and has had a cleft palate repair.  

Upon separation examination in November 1971, audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10

15
LEFT
10
5
10

10

The Veteran's "PULHES" profile at separation in November 1971 was 1/4 in hearing and ears.  However, in a November 1971 "Report of Medical History" the Veteran responded "yes" when questioned regarding complaints of hearing loss. 

In April 1987 the Veteran submitted a claim for VA benefits, stating that she was recently diagnosed with severe hearing loss.  

A September 1988 private treatment record notes that the Veteran was seen for routine health maintenance.  Her only concern was some right ear pain and a swollen gland on the right side.  It was noted that her past medical history is significant for a cleft palate repair and a benign tumor removed near the right axilla at age six months.  The physician noted that, "[d]ue to the cleft palate, she has apparently had a great deal of difficulty with her ears and does have some hearing loss."  

The Veteran was afforded a VA audiological examination in May 1999 which showed a diagnosis of bilateral hearing loss and noted that the hearing loss had been present since the Veteran was a child, secondary to her being born with a cleft palate and having several ear infections throughout childhood. 

A June 1999 VA examination report notes that the Veteran complained of problems understanding people and an inability to watch television at normal volume.  The Veteran reported a childhood history of otopathology and cleft palate.  Audiogram results revealed abnormal middle ear function bilaterally and bilateral mixed loss.  

A September 2005 VA ear, nose, and throat consult notes that the Veteran had bilateral sensorineural hearing loss as a child.  She has been wearing hearing aids since age 30 but noted hearing problems all of her life.

A February 2006 VA ear, nose, and throat clinic note indicates the Veteran's complaints that her hearing loss was getting worse.

In March 2006 the Veteran submitted the current claim, arguing that her current bilateral hearing loss was aggravated by her military service. 

The Veteran was afforded a VA audiological examination in July 2006.  At that time the examiner noted that the Veteran denied noise exposure while in the military or subsequent to service.  Rather, the Veteran reported having problems with her hearing "since birth."  The Veteran reported that she was born with a cleft palate that was repaired at six months of age.  According to the examiner, chronic hearing loss and infection are associated with cleft palates.  The Veteran reported having had multiple infections and that her "eardrum on the right had been ruptured and she was missing 2 bones in there." 

Upon review of the claims file, the July 2006 VA examiner indicated that the Veteran's reported pre-existing hearing loss was questionable since she was afforded two hearing evaluations prior to service and results improved by five to 10 dB at the second evaluation.  According to the examiner, the Veteran's pre-service hearing tests may have been performed in a noisy environment.  Because the Veteran's hearing was within normal limits at separation, it was the opinion of the examiner that the Veteran's hearing was not affected by military service or noise exposure. 

The report of a March 2011 VA examination notes that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran's enlistment audiogram reflects a mild loss at 4000 Hz on the right and a mild to moderate loss from 3000 to 4000 Hz on the left.  Discharge hearing examination was normal.  The Veteran reported no military noise exposure.  However, the Veteran reported having a cleft palate at six months of age, and a ruptured right eardrum in 1996.  She underwent a procedure to repair the right eardrum in October 2010.  Audiogram results revealed that the Veteran meets the criteria for bilateral hearing loss disability for VA purposes.  Specifically, audiogram results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
105
105
105
LEFT
50
50
55
75
80

Word recognition scores using the Maryland CNC test was 44 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran's current hearing loss is less likely as not a result of noise exposure during military service, as hearing was within normal limits on separation audiogram and the Veteran denied any in-service noise exposure.

The report of a September 2011 VA examination notes that the examiner reviewed the claims file, to include the service treatment records, other pertinent records, and the Board remand.  The examiner stated that a review of the service treatment records reflects that the Veteran had mild bilateral hearing loss that clearly pre-existed military service.  The examiner noted that the service treatment records show no evidence of otitis media or hearing loss incurred during active service.  The Veteran was noted to have a history of congenital cleft palate, which was operated on while she was an infant.  The examiner stated that there was no aggravation while on active duty.  At separation, the Veteran had completely normal audiometric thresholds at all frequencies.  Therefore, there appeared to be improved thresholds between military enlistment and separation from service.  Otoscopic examination at separation was normal.  The examiner noted that post-service treatment records detail the Veteran's history of childhood problems with hearing loss and chronic serous otitis media subsequent to service separation.  Initial audiometric testing from February 28, 2006 showed a moderate to severe mixed hearing loss in the right ear and mild to severe mixed hearing loss in the left ear.  Tympanometry showed bilateral Type A tympanometry, indicative of normal middle ear function.  Subsequently the Veteran developed suppurative otitis media that resulted in a perforation of the right tympanic membrane.  On October 21, 2010 the Veteran had a right tempanoplasty done.  The postoperative course was uneventful.  Her most recent audiometric study from March 2011 showed a right profound mixed hearing loss and a left moderate to severe sensorineural hearing loss.  

The September 2011 VA examiner opined that there is clear and convincing evidence that neither hearing loss nor otitis media was incurred during active duty.  The examiner stated that the Veteran's history of cleft palate repair form early childhood predisposed her to chronic Eustachian tube dysfunction with subsequent chronic otitis media and hearing loss.  The examiner opined that the Veteran's current otitis media and hearing loss are etiologically the result of her congenital cleft palate, which clearly pre-existed active service.  Neither otitis media nor hearing loss was aggravated or incurred while on active duty.  The examiner opined that there is no basis in fact for the Veteran's contention that her hearing loss was incurred during active service.  In sum, the examiner opined that it is less likely than not that her current hearing loss disability is related to any hearing loss during service.

In considering the Veteran's claim for service connection, the initial question is whether the Veteran's bilateral hearing loss was present prior to service.  As explained by the Board in the prior remands, the presumption of soundness applies in this case and has not been rebutted.  The entrance examinations, while noting increased puretone decibel losses at the 3000 and 4000 Hertz ranges, nevertheless considered the hearing results to be normal.  Thus, hearing loss was not "noted" at service entrance.  The record does not contain any evidence, including a September 2011 VA examination report with a questionable understanding of the record, clearly and unmistakably showing that the Veteran had a pre-existing hearing loss disability.

The negative opinions on file generally (though not all) suggest that hearing loss was present during service, but had pre-existed service through association with a congenital condition.  The September 2011 examiner, though attempting to formulate his opinion without reference to pre-existing disability (to comply with the Board's remand instructions), nevertheless relied on what he believed were pre-existing disabilities.

A Veteran is competent to report decreased auditory acuity.  The Board finds the Veteran's account of such decreased acuity in service and continuously since service to be credible.  In addition, in some cases, a layperson is competent to offer an opinion as to the etiology of a disability.  The Board finds that such is the case here.  The Veteran's account of hearing loss in service and thereafter is credible, and the Board finds that she is competent to say that the hearing loss she has now is no different than the hearing loss she experienced in service.   While she is not competent to opine as to the level of hearing loss, that is not what is at issue in this case.  What is at issue is whether she had hearing loss in service that competent evidence demonstrates is related to current hearing loss.  The Board accepts her observations of hearing loss since service and her opinion that she has the same hearing loss as competent and favorable evidence in her claim.

In weighing the Veteran's observations and opinions against the negative opinions of record (almost all of which are based at least in part on the legally impermissible assumption that the hearing loss existed prior to service), the Board finds that the evidence is in equipoise as to whether hearing loss originated in service.  Accordingly, service connection for hearing loss is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


